        Case 2:20-cv-02121-DMC Document 6 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON ALLEN DUQUE,                                 No. 2:20-CV-2121-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    MILLIS, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s motions for leave to proceed in forma

19   pauperis (ECF Nos. 2 and 5). Plaintiff has submitted a declaration that makes the showing

20   required by 28 U.S.C. § 1915(a). The requests to proceed in forma pauperis will, therefore, be

21   granted.

22                   IT IS SO ORDERED.

23

24   Dated: November 23, 2020
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
